Per Curiam:

The judgment herein is reversed, upon the ground, as matter of law, that the evidence is not sufficient to sustain a finding that negligence of the petitioner was the cause of the death of respondent’s intestate.' Chicago, Milwaukee & St. Paul Ry. Co. v. Coogan, 271 *582U. S. 472, 474, 478; Atlantic Coast Line v. Driggers, 279 U. S. 787, 788; Atchison, Topeka & Santa Fe Ry. Co. v. Toops, 281 U. S. 351, 354-355.
Messrs. S. R. Prince, H. O’B. Cooper, Frank G. Tompkins, and L. E. Jeffries were on the brief for petitioner.
Mr. Wm. C. Wolfe was on the brief for respondent.
See 161 S. E. 525.